PROVECTUS PHARMACEUTICALS, INC. July 26, 2010 VIA EDGAR Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re:Provectus Pharmaceuticals, Inc. Post-Effective Amendment No. 2 to Form S-1/A (filed on Form S-3/A) SEC File Number 333-147783 Form A-W Application for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the "Securities Act"), Provectus Pharmaceuticals, Inc., a Nevada corporation (the "Company"), hereby requests the immediate withdrawal of its Post-Effective Amendment No. 2 (the "Amendment") to its Registrations Statement on Form S-1/A on Form S-3/A (File No. 333-147783) (the "Registration Statement").The Amendment was initially filed with the Securities and Exchange Commission (the "Commission") on July 26, 2010. The Amendment was intended to be a post-effective amendment, but was incorrectly labeled and tagged as a pre-effective amendment at the time of the filing.Accordingly, the Company is requesting that the Amendment be withdrawn and is re-filing a new post-effective amendment to the Registration Statement that will include the correct label and EDGAR tag. The Company confirms that no securities have been sold pursuant to the Amendment. Please contact Linda Crouch-McCreadie, should you have further questions regarding our request for withdrawal.Ms. Crouch-McCreadie may be reached at (423) 928-0181.Thank you for your assistance in this matter. Very truly yours, PROVECTUS PHARMACEUTICALS, INC. By:/s/Peter R. Culpepper Name:Peter R. Culpepper Title:Chief Financial Officer and Chief Operating Officer
